 


109 HR 407 IH: Military Family Travel Extension Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 407 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Pombo introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize space-available transportation on Department of Defense aircraft for an individual who is a surviving spouse or dependent child of a member of the Armed Forces who died on active duty when that individual is traveling with a relative of the deceased member who is otherwise eligible for such space-available transportation. 
 
 
1.Short titleThis Act may be cited as the Military Family Travel Extension Act of 2005. 
2.Transportation on military aircraft on a space-available basis for surviving spouses and children of members dying on active duty 
(a)Availability of transportationChapter 157 of title 10, United States Code, is amended by inserting after section 2641a the following new section:  
 
2641b.Space-available travel on Department of Defense aircraft: surviving spouses and children of members who die on active duty 
(a)RequirementThe Secretary of Defense shall provide transportation on Department of Defense aircraft on a space-available basis for an individual who is the unremarried surviving spouse or the child of a member of the armed forces who died while on active duty in the same manner, and subject to the same terms and conditions, as apply to the spouse or a dependent child, respectively, of a member of the armed forces entitled to retired pay, except that for such purpose any requirement of the Secretary of Defense that transportation of a spouse or dependent child on a space-available basis be provided only if the spouse or dependent child is accompanied by the applicable sponsor shall be subject to subsection (b). 
(b)Travel with sponsorFor the purposes of subsection (a), an individual who is the parent, sibling, or child of a deceased member and who is otherwise eligible to be provided transportation by the Secretary of Defense on a space-available basis shall be treated, under regulations of the Department of Defense, as the sponsor of an individual covered by subsection (a).  
(c)DependentIn this section, the term dependent child means an individual who, under regulations of the Department of Defense, is eligible for transportation from the Department of Defense on a space-available basis as the child (as defined in such regulations) of a member of the armed forces.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2641a the following new item: 
 
 
2641b. Space-available travel on Department of Defense aircraft: surviving spouses and dependent children of members who die on active duty.  
 
